                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 NATHAN HOYE,                                   )
                                                )
       Plaintiff,                               )
                                                )
 v.                                             )   Civil Action No. 19-634
                                                )   Senior Judge Nora Barry Fischer
 ALLEGHENY COUNTY MEDICAL                       )
 DEPARTMENT,                                    )
       Defendants.                              )
                                                )

                                  MEMORANDUM ORDER

       The above captioned case was initiated by pro se Plaintiff Nathan Hoye on March 29,

2019, and was referred to United States Magistrate Judge Cynthia Reed Eddy for pretrial

proceedings in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and the Local

Rules of Court. (Docket No. 1). Plaintiff initially submitted a complaint without paying the filing

fee or filing a motion for leave to proceed in forma pauperis. (Id.). He later submitted a Motion

for Leave to Proceed in forma pauperis on June 25, 2019. (Docket No. 4). On July 1, 2019, the

Magistrate Judge issued a Report recommending that the Motion for Leave to Proceed in forma

pauperis be denied as Plaintiff had not satisfied the imminent danger exception to the three

strikes rule of 28 U.S.C. § 1915(g). (Docket No. 7). Plaintiff was served with the Report and

Recommendation at his listed address of record and advised that written objections were due by

July 18, 2019. To date, no objections have been filed nor has Plaintiff sought an extension in

time in which to do so.

       After de novo review of the pleadings and documents in this case, together with the

Report and Recommendation, the following order is entered:

       AND NOW, this 23rd day of July, 2019:
       IT IS ORDERED that the Report and Recommendation [7] dated July 1, 2019 is

ADOPTED as the Opinion of the Court;

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to Proceed in forma

pauperis [4] is DENIED and this case is DISMISSED, without prejudice, to Plaintiff reopening

the matter by paying the full statutory and administrative filing fees of $400.00;

       IT IS FURTHER ORDERED that the Clerk of Court mark this case CLOSED; and,

       FINALLY, IT IS ORDERED that, pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure, Plaintiff has thirty (30) days to file a notice of appeal as provided by Rule 3

of the Federal Rules of Appellate Procedure.



                                                      BY THE COURT:

                                                      s/Nora Barry Fischer
                                                      Nora Barry Fischer
                                                      Senior U.S. District Judge




cc:    NATHAN HOYE
       167618
       Allegheny County Jail
       950 Second Avenue
       Pittsburgh, PA 15219-3100
       (via first class mail)




                                                 2
